In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00225-CV


                  TEXAS PRIVATE SCHOOL FOUNDATION, INC.
               A/K/A TEXAS PRIVATE SCHOOLS FOUNDATION, INC.
                      D/B/A ALLEN ACADEMY, APPELLANT

                                            V.

            JERRY A. BULLIN, INDIVIDUALLY, CJB PARTNERS, LTD.,
        AND ITS GENERAL PARTNER, CJB PARTNERS MANAGEMENT, LLC,
                      AND BRE GROUP, LTD., APPELLEES

                           On Appeal from the 361st District Court
                                    Brazos County, Texas
          Trial Court No. 14-001051-CV-361, Honorable Steven Lee Smith, Presiding

                                     January 4, 2021
                                        ORDER
                       Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, Texas Private School Foundation, Inc. a/k/a Texas Private Schools

Foundation, Inc. d/b/a Allen Academy, appeals from the trial court’s final judgment.

Appellees, Jerry A. Bullin, individually, CJB Partners, Ltd., and its general partner, CJB

Partners Management, LLC, and BRE Group, Ltd., have filed a cross-appeal. Now
pending before this Court is the parties’ “Joint Motion to Set Agreed Briefing Schedule or,

Alternatively, for Extension of Time.” We grant the motion and set the appellate briefing

deadlines as stipulated by the parties in their motion:


       1.     appellant’s and cross-appellants’ merits briefs are due February 10, 2021;

       2.     appellees’ and cross-appellee’s briefs are due April 6, 2021; and

       3.     appellant’s and cross-appellants’ reply briefs are due May 5, 2021.


       It is so ordered.


                                                          Per Curiam




                                             2